Exhibit 10.3

EXECUTION DRAFT

FORBEARANCE WITH RESPECT TO WAREHOUSE FACILITY AGREEMENTS

This Forbearance with respect to Warehouse Facility Agreements, dated as of the
Effective Date (as defined below) (this “Forbearance”), is entered into by and
among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“Credit Suisse”), as
Administrative Agent on behalf of Buyers (in such capacity, “Administrative
Agent”), CREDIT SUISSE AG, A COMPANY INCORPORATED IN SWITZERLAND, ACTING THROUGH
ITS CAYMAN ISLANDS BRANCH (“CS Cayman”), ALPINE SECURITIZATION LTD (“Alpine” and
together with CS Cayman, the “CS Buyers”), BARCLAYS BANK PLC (“Barclays” and
together with the CS Buyers, each acting in its respective capacity as purchaser
or buyer, as applicable, under the applicable Repo Transaction Documents (as
defined below), the “Buyers”), BARCLAYS CAPITAL, INC., CREDIT SUISSE AG, NEW
YORK BRANCH (“CS New York”), DITECH FINANCIAL LLC (“Ditech”), REVERSE MORTGAGE
SOLUTIONS, INC. (“RMS”), RMS REO CS, LLC (“CS REO Subsidiary”), RMS REO BRC, LLC
(“Barclays REO Subsidiary” and, together with CS REO Subsidiary, the “REO
Subsidiaries”), DITECH AGENCY ADVANCE TRUST (“DAAT”), DITECH PLS ADVANCE TRUST
II (“DPAT II”), and DITECH HOLDING CORPORATION (“Guarantor”, and together with
Ditech, RMS, REO Subsidiaries, DAAT and DPAT II, the “Ditech Parties”).

RECITALS

WHEREAS, (i) Administrative Agent, Buyers and Ditech are parties to that certain
Amended and Restated Master Repurchase Agreement, dated as of November 18, 2016
(as amended, restated, supplemented or otherwise modified prior to the Effective
Date, the “Ditech Exit Repurchase Agreement”), and (ii) the Guarantor is party
to that certain Guaranty (as amended, restated, supplemented or otherwise
modified prior to the Effective Date, the “Ditech Exit Guaranty” and,
collectively with the Ditech Exit Repurchase Agreement, and the other Program
Agreements (as such term is defined in the Ditech Exit Repurchase Agreement),
the “Ditech Exit Transaction Documents”), dated as of February 9, 2018, by the
Guarantor in favor of Administrative Agent for the benefit of the Buyers;

WHEREAS, (i) the Administrative Agent, Buyers, RMS and REO Subsidiaries are
parties to that certain Second Amended and Restated Master Repurchase Agreement,
dated as of November 30, 2017 (as amended, restated, supplemented or otherwise
modified prior to the Effective Date, the “RMS Exit Repurchase Agreement”) and
(ii) the Guarantor is party to that certain Guaranty (as amended, restated,
supplemented or otherwise modified prior to the Effective Date, the “RMS Exit
Guaranty” collectively with the RMS Exit Repurchase Agreement and the other
Program Agreements (as such term is defined in the RMS Exit Repurchase
Agreement), the “RMS Exit Transaction Documents”, and, together with the Ditech
Exit Transaction Documents, the “Exit Repo Transaction Documents”), dated as of
February 9, 2018, by the Guarantor in favor of Administrative Agent for the
benefit of the Buyers;

WHEREAS, (i) Barclays and RMS are parties to that certain Master Repurchase
Agreement, dated as of April 23, 2018 (as amended, restated, supplemented or
otherwise modified prior to the Effective Date, the “Barclays-RMS Repurchase
Agreement”) and (ii) the Guarantor is party to that certain Guaranty (as
amended, restated, supplemented or otherwise modified prior to



--------------------------------------------------------------------------------

the Effective Date, the “Barclays-RMS Guaranty” collectively with the
Barclays-RMS Repurchase Agreement and the other Program Documents (as such term
is defined in the Barclays-RMS Repurchase Agreement), the “Barclays-RMS
Transaction Documents”), dated as of April 23, 2018, by the Guarantor in favor
of Barclays. The Barclays-RMS Transaction Documents and the Exit Repo
Transaction Documents are referred to herein collectively as the “Repo
Transaction Documents”;

WHEREAS, (i) Ditech and CS New York are parties to that certain Master
Securities Forward Transaction Agreement, dated as of September 24, 2018, and
(ii) Ditech and Barclays Capital, Inc. (“Barclays Counterparty”, and together
with CS New York, the “MSFTA Counterparties”) are parties to that certain Master
Securities Forward Transaction Agreement, dated as of May 22, 2017, between the
Barclays Counterparty and Ditech, each as amended, restated, supplemented or
otherwise modified as of the Effective Date, and collectively referred to herein
as the “MSFTAs”;

WHEREAS, Wells Fargo Bank, N.A., as indenture trustee, calculation agent, paying
agent and securities intermediary, DAAT, as issuer, Ditech, as administrator and
servicer, and Credit Suisse, as administrative agent, are parties to (i) that
certain Indenture, dated as of February 9, 2018, and effective as of
February 12, 2018 (as amended, supplemented, or otherwise modified prior to the
Effective Date, the “DAAT Indenture”) and (ii) that certain Series 2018-VF1
Indenture Supplement, dated as of February 9, 2018, and effective as of
February 12, 2018 (as amended, supplemented or otherwise modified prior to the
Effective Date, the “DAAT VFN Supplement”, collectively with the DAAT Indenture
and the Transaction Documents (as defined in the DAAT Indenture), the “DAAT
Transaction Documents”). CS New York and Barclays, acting solely in their
capacities as Series Required Noteholders (as defined in the DAAT VFN
Supplement) of the Series 2018-VF1 Notes (as defined in the DAAT VFN
Supplement), are referred to herein collectively as the “DAAT VFN Noteholders”;

WHEREAS, Wells Fargo Bank, N.A., as indenture trustee, calculation agent, paying
agent and securities intermediary, DPAT II, as issuer, Ditech, as administrator
and servicer, and Credit Suisse, as administrative agent, are parties to
(i) that certain Indenture, dated as of February 9, 2018, and effective as of
February 12, 2018 (as amended, supplemented, or otherwise modified prior to the
Effective Date, the “DPAT II Indenture”) and (ii) that certain Series 2018-VF1
Indenture Supplement, dated as of February 9, 2018, and effective as of
February 12, 2018 (as amended, supplemented or otherwise modified prior to the
Effective Date, the “DPAT II VFN Supplement”, collectively with the DPAT II
Indenture and the Transaction Documents (as defined in the DPAT II Indenture),
the “DPAT II Transaction Documents”). The DAAT Transaction Documents and the
DPAT II Transaction Documents are referred to herein collectively as the
“Servicing Advance Facility Agreements”. The Servicing Advance Facility
Agreements, the Repo Transaction Documents and the MSFTAs are referred to herein
each as a “Warehouse Facility Agreement” and collectively as the “Warehouse
Facility Agreements”. CS New York and Barclays, acting solely in their
capacities as Series Required Noteholders (as defined in the DPAT II VFN
Supplement) of the Series 2018-VF1 Notes (as defined in the DPAT II VFN
Supplement), are referred to herein collectively as the “DPAT II VFN
Noteholders”, and together with the DAAT VFN Noteholders, the “VFN Noteholders”;

 

- 2 -



--------------------------------------------------------------------------------

WHEREAS, (i) on December 17, 2018, the Guarantor failed to make an interest
payment (the “Specified Interest Payment”) with respect to the 9.0% Second Lien
Senior Subordinated PIK Toggle Notes due 2024, issued under the indenture, dated
as of February 9, 2018 (as amended, supplemented or otherwise modified prior to
the Effective Date, the “2L Indenture”) among the Guarantor, as issuer, the
subsidiary guarantors party thereto (collectively, the “2L Indenture
Guarantors”), and Wilmington Savings Fund Society, FSB, as trustee and
collateral agent (in such capacities, together with any successors and assigns
in any such capacity, the “2L Indenture Trustee”), and (ii) the Guarantor and
the 2L Indenture Guarantors anticipate continuing to fail to make such Specified
Interest Payment beyond any applicable grace period set forth in the 2L
Indenture (together with any other default, event of default or similar event
under instruments governing Indebtedness (as defined below) of Guarantor or any
of its Subsidiaries resulting solely from the foregoing, the “Specified
Guarantor Default”); and

WHEREAS, the parties hereto have agreed to enter into this Forbearance subject
to and on the terms set forth herein.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Forbearances.

(a) Each of the Administrative Agent and the Buyers acknowledges and agrees that
as of the Effective Date (as defined below) and until the termination of this
Forbearance pursuant to Section 3, and notwithstanding anything to the contrary
in the Repo Transaction Documents (but subject to Sections 1(d), 1(e), 3 and 4
hereof):

(i) it shall not declare a default, event of default, acceleration event, or
other similar event, in each case, with respect to any Repo Transaction Document
to which it is a party, solely based upon (x) the Specified Guarantor Default
and/or (y) any related acceleration of Indebtedness resulting solely from the
Specified Guarantor Default (clauses (x) and (y) above, collectively the
“Specified Defaults”);

(ii) it shall not accelerate debt, foreclose on property, liquidate collateral,
or otherwise commence the exercise of remedies with respect to any property,
funds, or collateral held or owned pursuant to any Repo Transaction Document to
which it is a party, solely based upon any Specified Default; and

(iii) (x) it shall continue to enter into Transactions (as defined in the
applicable Repo Transaction Document) with the applicable Ditech Party in
accordance with the terms of and subject to the conditions set forth in the
applicable Repo Transaction Documents (as modified by the terms of this
Forbearance), and (y) none of the Ditech Parties shall be required to deliver
any notice or any officer’s compliance certificate pursuant to any Repo
Transaction Document to which it is a party in connection with any Specified
Default.

 

- 3 -



--------------------------------------------------------------------------------

(b) Each MSFTA Counterparty acknowledges and agrees that as of the Effective
Date (as defined below) and until the termination of this Forbearance pursuant
to Section 3, and notwithstanding anything to the contrary in the MSFTAs (but
subject to Sections 1(d), 1(e), 3 and 4 hereof):

(i) it shall not declare a default, event of default, acceleration event, or
other similar event, in each case, with respect to any MSFTA to which it is a
party, solely based upon any Specified Default;

(ii) it shall not accelerate debt, foreclose on property, liquidate collateral,
or otherwise commence the exercise of remedies with respect to any property,
funds, or collateral held or owned pursuant to any MSFTA to which it is a party,
solely based upon any Specified Default; and

(iii) (x) it shall continue to enter into Transactions (as defined in the
applicable MSFTA) with Ditech in accordance with the terms of and subject to the
conditions set forth in the applicable MSFTA (as modified by the terms of this
Forbearance), and (y) Ditech shall not be required to deliver any notice or any
officer’s compliance certificate pursuant to any MSFTA to which it is a party in
connection with any Specified Default.

(c) Each VFN Noteholder acknowledges and agrees that as of the Effective Date
(as defined below) and until the termination of this Forbearance pursuant to
Section 3, and notwithstanding anything to the contrary in the Servicing Advance
Facility Agreements (but subject to Sections 1(d), 1(e), 3 and 4 hereof):

(i) (x) it hereby waives any Target Amortization Event (as defined in the DAAT
VFN Supplement or the DPAT II VFN Supplement, as applicable) solely arising from
any Specified Default and (y) it shall not declare any Event of Default (as
defined in the DAAT Indenture or the DPAT II Indenture, as applicable),
acceleration event, or other similar event, in each case, with respect to any
Servicing Advance Facility Agreement, solely based upon any Specified Default;

(ii) it shall not accelerate debt, foreclose on property, liquidate collateral,
or otherwise commence the exercise of remedies under any Servicing Advance
Facility Agreement, solely based upon any Specified Default; and

(iii) (x) it shall continue to fund VFN Draws (as defined in the DAAT Indenture
and the DPAT II Indenture, as applicable) in accordance with the terms of and
subject to the conditions set forth in the applicable Servicing Advance Facility
Agreements (as modified by the terms of this Forbearance), and (y) none of the
Ditech Parties shall be required to deliver any notice or any officer’s
compliance certificate pursuant to any Servicing Advance Facility Agreement to
which it is a party in connection with any Specified Default.

(d) Notwithstanding anything to the contrary in this Section 1, in no event
shall any waiver, forbearance or other agreement set forth in Section 1(a), 1(b)
or 1(c) apply to any indebtedness (including any warehouse, credit, repurchase,
line of credit, financing, derivative, hedging or forward sale agreements or
other Indebtedness or obligation) in respect of which the holders, or an agent,
trustee or other representative of the holders, have commenced the exercise of
remedies (i) against any assets constituting or contemplated to be Collateral
(as defined below), or (ii) in a manner that is materially adverse to the
rights, claims or interests of any of the Secured Parties (as defined below).

 

- 4 -



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein, this Forbearance shall not,
and shall not be construed to, obligate (i) the Administrative Agent or any
Buyer to enter into any Transaction (as defined in the applicable Repo
Transaction Document), (ii) any MSFTA Counterparty to enter into any Transaction
(as defined in the applicable MSFTA) or (iii) any VFN Noteholder to fund any VFN
Draw (as defined in the DAAT Indenture and the DPAT II Indenture, as
applicable), in each such case, on or after the date on which this Forbearance
terminates in accordance with Section 3.

Section 2. Conditions to Effectiveness of Forbearance. This Forbearance shall
become effective as of 11:59 p.m. (EST) on January 16, 2019 (the “Effective
Date”) upon:

(a) the Buyers having received this Forbearance executed and delivered by the
parties hereto; and

(b) the Guarantor having received a forbearance with substantially the same
effect as Section 1(a)(ii) of this Forbearance relating to the Specified
Guarantor Default and/or any related acceleration of indebtedness resulting
solely therefrom with respect to that certain Second Amended and Restated Credit
Agreement, dated as of February 9, 2018, by and among the Guarantor, as
borrower, CS Cayman, as administrative agent and collateral agent, and the
lenders from time to time party thereto.

Section 3. Termination. This Forbearance shall terminate and the waivers herein
shall be void, in each case, automatically, immediately and without further
action upon the earliest to occur of the following, it being expressly agreed
that the effect of such termination will be to permit each of the Secured
Parties (as defined below) to exercise any rights, remedies, powers and
privileges it may have immediately:

(a) termination of the forbearance referred to in Section 2(b) above,

(b) 11:59 p.m. (EST) on February 8, 2019,

(c) any of the holders, or an agent, trustee or other representative of the
holders, of any indebtedness (including any warehouse, credit, repurchase, line
of credit, financing, derivative, hedging or forward sale agreements or other
Indebtedness or obligation) or any other creditor shall have commenced the
exercise of remedies (x) against any assets constituting or contemplated to be
Collateral or (y) in a manner that is materially adverse to the rights, claims
or interests of any of the Secured Parties as determined by any Buyer in its
reasonable discretion,

(d) the failure by any Ditech Party to comply with any of the representations or
warranties contained in Section 5, or if the substance of such representation or
warranty is inaccurate,

(e) the 2L Indenture Trustee or any holder of notes issued pursuant to the 2L
Indenture takes any action in violation of that certain First/Second Lien
Intercreditor Agreement, dated as of February 9, 2018, among CS Cayman, as
senior collateral agent, and the 2L Indenture Trustee, as junior collateral
agent, as amended and in effect on the date hereof,

 

- 5 -



--------------------------------------------------------------------------------

(f) any Specified Governmental Authority (as defined below) shall have taken any
action in the nature of enforcement in connection with the Specified Guarantor
Default, solely to the extent that such action would rise to the level of, or
otherwise result in, an “Event of Default” under, and as defined in, any
Warehouse Facility Agreement or an event that with notice or lapse of time or
both would become an “Event of Default”, and

(g) any Ditech Party or Affiliate thereof shall have received any notice from
any Specified Governmental Authority revoking or suspending any approval
relating to any Collateral, solely to the extent that the effect of such notice,
revocation or suspension would rise to the level of, or otherwise result in, an
“Event of Default” under, and as defined in, any Warehouse Facility Agreement or
an event that with notice or lapse of time or both would become an “Event of
Default”;

provided that Sections 4, 5, 7, 8, 9, and 10 shall survive, notwithstanding such
termination.

Section 4. Reservation of Rights; Effect and Construction of Agreement.

(a) Except as expressly provided for in Section 1 of this Forbearance, (i) the
Warehouse Facility Agreements shall continue to be, and shall remain, in full
force and effect in accordance with their terms, (ii) nothing in this
Forbearance and no delay or failure of Administrative Agent, any Buyer, any
MSFTA Counterparty, the VFN Noteholders or Barclays, CS Cayman or any of their
respective Affiliates (collectively, the “Secured Parties”) in any other
capacity under any Warehouse Facility Agreement in exercising (or any single or
partial exercise of) any right, remedy, power or privilege pursuant to any
Warehouse Facility Agreement should, or shall, be construed as a waiver of, or
otherwise preclude any other or further exercise of, any of their respective
rights, remedies, powers or privileges under any Warehouse Facility Agreement,
and (iii) each of the Secured Parties reserves, and has not waived, its rights
to exercise, in its sole discretion, any or all of its rights, remedies, powers
and privileges under the respective Warehouse Facility Agreements to which such
Secured Party is a party or by which it is bound.

(b) This Forbearance shall not be construed to impair the validity, perfection,
or priority of any lien, encumbrance or security interest securing any
obligations under any Warehouse Facility Agreement. Except to the extent
expressly provided in Section 1, the terms and conditions of the Warehouse
Facility Agreement shall remain unchanged and in full force and effect, and each
of the Secured Parties expressly reserves the right to require strict compliance
with the terms of the respective Warehouse Facility Agreements to which such
Secured Party is a party or by which it is bound. Each party hereto acknowledges
that the terms of this Forbearance shall not constitute a course of dealing
among any of the persons or entities party hereto or from time to time party to
any of the Warehouse Facility Agreements. The forbearance set forth in Section 1
shall be limited precisely as written and relate solely to the Specified Default
in the manner and to the extent described in Section 1.

(c) In entering into this Forbearance, each of the Ditech Parties acknowledges
that it is relying on no statement, representation, warranty, covenant, or
agreement of any kind made by any Secured Party, except for the agreements of
the Secured Parties expressly set forth herein.

 

- 6 -



--------------------------------------------------------------------------------

(d) This Forbearance constitutes the entire agreement between the parties hereto
relating to the subject matter hereof, and supersedes any prior oral or written
proposals, negotiations, agreements, and understandings relating to such subject
matter.

(e) This Forbearance does not constitute an acknowledgement by any Ditech Party
or any of their Affiliates that the Specified Guarantor Default will occur or
would result in a default, event of default, acceleration event, amortization
event or other similar event under any Warehouse Facility Agreement, and each of
the Ditech Parties hereby reserves all of its rights under each Warehouse
Facility Agreement in connection therewith.

Section 5. Representations. Each Ditech Party, on behalf of itself and its
Subsidiaries, hereby represents and warrants that as of the date of this
Forbearance it has not agreed with any creditor(s) of Indebtedness of any Ditech
Party (or Indebtedness of any Subsidiary of any Ditech Party) to: (i) pay any
structuring fee, upfront fee or waiver fee (in each case, howsoever described or
denominated), (ii) increase any existing upfront fee or structuring fee (in each
case, howsoever described or denominated), or (iii) increase any existing
applicable interest margin (howsoever described or denominated), in each case,
as consideration for this Forbearance or any other forbearance, waiver,
amendment, modification, consent or similar contractual arrangement providing
for relief from the Specified Default.

Section 6. Counterparts. This Forbearance may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Forbearance by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 7. Applicable Law; Jurisdiction; Waiver of Jury Trial.

(a) THIS FORBEARANCE, AND ALL MATTERS ARISING OUT OF OR RELATING TO THIS
FORBEARANCE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CHOICE
OF LAW PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

(b) SECTION 10.11(B) OF THE ADMINISTRATION AGREEMENT IS HEREBY INCORPORATED BY
REFERENCE INTO THIS FORBEARANCE AND SHALL APPLY AS IF FULLY SET FORTH HEREIN
MUTATIS MUTANDIS.

Section 8. Headings. The headings of this Forbearance are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

- 7 -



--------------------------------------------------------------------------------

Section 9. Benefit of Agreement. This Forbearance shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, their
respective successors and permitted assigns. No other Person shall be entitled
to claim any right or benefit hereunder, including, without limitation, the
status of a third-party beneficiary of this Forbearance.

Section 10. Certain Definitions. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Administration Agreement
(as defined below). As used herein, the following terms shall have the following
meanings:

(a) “Administration Agreement” means that certain Master Administration
Agreement, dated as of November 30, 2017 but effective as of the Amendment
Effective Date (as defined therein), by and among the Administrative Agent, the
Buyers party thereto and the Ditech Parties party thereto, as amended by
Amendment No. 1, dated as of February 12, 2018, as further amended, restated,
modified and/or supplemented from time to time.

(b) “Collateral” means, collectively, (i) the “Repurchase Assets” (as defined in
any Repo Transaction Document), (ii) the collateral under the Netting Agreement,
(iii) “Collateral” (as defined in any Servicing Advance Facility Agreement), and
(iv) all other assets of any Ditech Party subject to any lien, encumbrance or
security interest securing any obligations under any Warehouse Facility
Agreement.

(c) “Indebtedness” means any warehouse, credit, repurchase, line of credit,
financing, derivative, hedging or forward sale agreements or other Indebtedness
(as defined in the Ditech Exit Repurchase Agreement).

(d) “Specified Governmental Authority” means any of Ginnie Mae, Fannie Mae,
Freddie Mac, the U.S. Department of Housing and Urban Development, or the
Federal Housing Administration or any person, agency or entity acting or
purporting to act under governmental authority on behalf of any of the
foregoing.

[Remainder of page intentionally left blank.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance to be
executed and delivered by their respective duly authorized signatories as of the
date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

By:  

/s/ Kwaw de Graft-Johnson

Name: Kwaw de Graft-Johnson Title:   Vice President

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Buyer

By:  

/s/ Kwaw de Graft-Johnson

Name: Kwaw de Graft-Johnson Title:   Authorized Signatory By:  

/s/ Kenneth Aiani

Name: Kenneth Aiani Title:   Authorized Signatory

ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact

By:  

/s/ Kenneth Aiani

Name: Kenneth Aiani Title:   Authorized Signatory By:  

/s/ Elie Chau

Name: Elie Chau Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FORBEARANCE]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH, as MSFTA Counterparty

By:  

/s/ Kenneth Aiani

Name: Kenneth Aiani Title:   Authorized Signatory

CREDIT SUISSE AG, NEW YORK BRANCH, as Series Required Noteholder of the Series
2018-VF1 Notes (as such terms are defined in the DAAT VFN Supplement and the
DPAT II VFN Supplement)

By:  

/s/ Elie Chau

Name: Elie Chau Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FORBEARANCE]



--------------------------------------------------------------------------------

BARCLAYS CAPITAL, INC.,

as MSFTA Counterparty

By:  

/s/ Joseph O’Doherty

Name: Joseph O’Doherty Title:   Managing Director BARCLAYS BANK PLC, as Buyer
By:  

/s/ Joseph O’Doherty

Name: Joseph O’Doherty Title:   Managing Director

BARCLAYS BANK PLC, as Series Required Noteholder of the Series 2018-VF1 Notes
(as such terms are defined in the DAAT VFN Supplement and the DPAT II VFN
Supplement)

By:  

/s/ Joseph O’Doherty

Name: Joseph O’Doherty Title:   Managing Director

 

[SIGNATURE PAGE TO FORBEARANCE]



--------------------------------------------------------------------------------

DITECH FINANCIAL LLC, as a Seller Party By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Treasurer

REVERSE MORTGAGE SOLUTIONS, INC., as a Seller Party

By:  

/s/ Andrew G. Dokos

        Name: Andrew G. Dokos         Title:   Vice President RMS REO CS, LLC,
as a Seller Party By:  

/s/ Andrew G. Dokos

        Name: Andrew G. Dokos         Title:   Vice President RMS REO BRC, LLC,
as a Seller Party By:  

/s/ Andrew G. Dokos

        Name: Andrew G. Dokos         Title:   Vice President

DITECH HOLDING CORPORATION, as Guarantor

By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Treasurer

 

[SIGNATURE PAGE TO FORBEARANCE]



--------------------------------------------------------------------------------

DITECH AGENCY ADVANCE TRUST, as Issuer

By: Ditech Financial LLC, as administrator By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Treasurer

DITECH PLS ADVANCE TRUST II, as Issuer

By: Ditech Financial LLC, as administrator By:  

/s/ Joanna Colaneri

Name: Joanna Colaneri Title:   Treasurer

 

[SIGNATURE PAGE TO FORBEARANCE]